DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 22, 24, 26, 28, and 32-39 have been amended and claim 40 has been added; as a result, claims 22-39 are currently pending in the present application with claims 22, 36 and 40 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 10, filed 05 May 2022, with respect to the objections to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 10 and 11, filed 05 May 2022, with respect to the objections to the drawings, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive.  The boxes in fig. 3 should be labeled (e.g., it appears that box 32 should be labeled display module, box 35 instructions, etc). Applicant’s amendment to fig. 4F cures the objection as applied thereto. The objection to drawings has been maintained. 
Applicant’s arguments, see page 11, filed 05 May 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 24-27, 33-35, 38, and 39, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. The use of when in the context of claim 34 continues to render the claim indefinite. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 24-27, 33, 35, 38, and 39 has been withdrawn; while the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 34 has been maintained. 
Applicant’s arguments, see page 11, filed 05 May 2022, with respect to the 35 U.S.C. 101 rejection of claim 37, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 37 has been withdrawn. 
Applicant's arguments filed 05 May 2022 have been fully considered but they are not persuasive. Applicant argues that Arrasvuori in view of Nicholas does not teach or suggest the newly amended portion of claims 22 and 36.  The examiner respectfully disagrees.
Arrasvuori teaches that the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58. Markers can be placed in a scene, such as, for instance, an everyday object, such as a yardstick or a cardboard box with markings, see paragraph 43. The markers can have color, see for instance, paragraph 53. Fiducial points/markers in the room can also be used and have color, see for instance, paragraphs 53-56. 
Nicholas teaches that visual markers can be placed in the environment that aid in the alignment of the virtual model with the real-world environment, see for instance, paragraphs 37 and 38. Markers can have a distinctive appearance and be unique in the sense that they are not found elsewhere in the environment by chance, see paragraphs 37 and 38. The markers can be patterns of tile that occur in a specific place on a floor and nowhere else, see paragraph 38. The marker can be a physical feature or a pattern of physical features, see for instance, paragraph 43. 
That is, Arrasvuori in view of Nicholas teach a marker having a non-repetitive pattern, the pattern having a high black and white contrast ratio. It would have been obvious to one of ordinary skill in the art that the colored markers include black and white as black and white are colors. In the interest of advancing prosecution on the case, it is noted broadest reasonable interpretation of the claim language in light of the corresponding disclosure is that the pattern includes black and white colors (not that the markers are black and white) and it is noted that black and white naturally has a “high contrast ratio”. The last paragraph of page 5 and the first paragraph on page 6 appears to set forth an example, that if claimed would overcome the current prior art of record (i.e., a 70 percent/point difference in black intensity). 
Drawings
The drawings are objected to because:
Fig. 3: The boxes in fig. 3 should be labeled
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 33-35, 38, and 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “wherein the support is flexible and the step of detecting the marker on the support involves the support being attached to an object”. It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the step of detecting the marker on the support involves the support being attached to an object.  In the context of the newly amended claim, it is unclear has to what is meant by involves the support being attached to an object? Does this mean that if the support is not attached to an object, then the marker on the support cannot be detected? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claim 34 recites “wherein, when the step of detecting the marker involves the marker being visible around the real object.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) the use of when in the context of the claim language. It would seem that the applicant is attempting to either claim when/during the detection step, something happens or when should be removed such that the claim recites wherein the step of detecting the marker involves the marker being visible around the real object? And b) What is meant by the step of detecting involves the marker being visible around the real object? In the context of the newly amended claim it is unclear as to what is meant by involves the marker being visible around the real object. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claim 35 recites “wherein the support is rigid and the step of detecting the marker on the support involves the support being attached to an object.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the step of detecting the marker on the support involves the support being attached to an object.  In the context of the newly amended claim, it is unclear has to what is meant by involves the support being attached to an object? Does this mean that if the support is not attached to an object, then the marker on the support cannot be detected? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claims 38 and 39 recite that a kit is provided with the augmented reality system of claim 36.  However, the originally filed disclosure sets forth that kit comprises information for obtaining a computer program, see for instance, page 9, first paragraph and discussion around fig. 4 on pages 14 and 15.  It is not immediately clear from the claim language when interpreted in light of the corresponding disclosure if the kit is supposed to contain the AR system (which includes a display, memory, etc), a computer program according claim 37 or a link to execute the method of claim 22. The examiner respectfully requests the applicant clarify the scope of the claim language.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 29-32, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279).
Claim 22, Arrasvuori teaches a method for applying texture in augmented reality (The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), comprising:
acquiring, by an image acquisition module, a real-world image on which a real object and at least a portion of a marker linked to the real object are visible (An image of the real object (such as a window), along with one or more markers can be captured, see for instance, paragraphs 48, 49, 54-56 and 58and figs. 4-6);
detecting the at least one portion of the marker in the real-world image (Client software…determines the size and orientation of the marker relative to the device, see for instance, paragraph 54);
registering a virtual world with respect to the real world, on the basis of the detection of the at least one portion of the marker (Generally, the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58);
placing a three-dimensional virtual object in the registered virtual world, such that a virtual object is substantially overlaid, in the virtual world, on the real object in the real world (The real window in a scene can be replaced by a simulated window (virtual 3D graphics), see for instance, paragraph 48 and fig. 4);
applying a texture on the three-dimensional virtual object, displaying at least the texture applied to the three-dimensional virtual object, the display being performed from a viewpoint in the virtual world that corresponds to the position of the image acquisition module in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4); and
displaying the real-world image, the texture applied to the three-dimensional virtual object being displayed in such a manner to be overlaid on the real-world image being displayed (see for instance, paragraphs 47-49 and fig. 4. A graphical representation of the object is overlaid on a display of the camera view of the room so that it appears the object is located in the desired location, see for instance, paragraph 49. The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), wherein the marker is a non-repetitive pattern having a high black-and-white contrast ratio (see for instance, Arrasvuori, paragraphs 43 and 53. The use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58. Markers can be placed in a scene, such as, for instance, an everyday object, such as a yardstick or a cardboard box with markings, see paragraph 43. The markers can have color, see for instance, paragraph 53. Fiducial points/markers in the room can also be used and have color, see for instance, paragraphs 53-56). 
Arrasvuori does not appear to explicitly state that the virtual objects are part of a virtual model/world.
In the same art of augmented reality, Nicholas teaches that a virtual model can be registered with the real world and that the virtual model can include different interior features of a building, such as a wall, doors, windows, furniture, wall-hangings, and the like, see for instance, paragraph 26. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, paragraph 30. Visual markers can be placed in the environment that aid in the alignment of the virtual model with the real-world environment, see for instance, paragraphs 37 and 38. Markers can have a distinctive appearance and be unique in the sense that they are not found elsewhere in the environment by chance, see paragraphs 37 and 38. The markers can be patterns of tile that occur in a specific place on a floor and nowhere else, see paragraph 38. The marker can be a physical feature or a pattern of physical features, see for instance, paragraph 43.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori and Nicholas in front of them before the effective filing date of the claimed invention to incorporate augmented reality registration as taught by Nicholas into Arrasvuori’s augmented reality system, as having a virtual model of the environment and being able to adjust the virtual model with respect to the real-world, such as described by Nicholas was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori. 
The modification of Arrasvuori with Nicholas would have explicitly allowed the virtual objects to be part of a virtual world/model and for the virtual world to be registered with respect to the real world, on the basis of the detection of the at least one portion of the marker.
The motivation for combining Arrasvuori with Nicholas would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Nicholas, paragraphs 3-5.
Regarding claim 23, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the three-dimensional virtual object is selected from a library of three-dimensional virtual objects (The user can select the object from a library of 3D objects, see for instance, Arrasvuori, paragraphs 38, 39, 45 and 47-49 and fig. 4). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 24, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach further comprising a preliminary step of adjusting the three-dimensional virtual object (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, paragraph 44. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, Nicholas, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, Nicholas, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, Nicholas, paragraph 30). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 25, Arrasvuori in view of Nicholas teach the method according to claim 24 and further teach wherein the adjusting step is implemented by receiving a command from a user (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, paragraph 44. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, Nicholas, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, Nicholas, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, Nicholas, paragraph 30). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 26, Arrasvuori in view of Nicholas teach the method according to claim 22, wherein the step of detecting the at least one portion of the marker includes detecting a predefined number of particular points of the at least one portion of the marker (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 27, Arrasvuori in view of Nicholas teach the method according to claim 26, wherein the predefined number of particular points is 3, or between 3 and 20, or between 20 and 50, or between 50 and 100, or greater than 50 (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 29, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the step of applying the texture involves applying the texture to the three-dimensional virtual object in a zone that is separate from a zone containing the marker in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4. The texture can be applied to a different area than the portion of the image containing the marker, see for instance, Arrasvuori, paragraphs 47, 48, 54-56, and 58 and figs. 4 and 6). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 30, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the texture is applied to a predefined portion of the three-dimensional virtual object (The texture is applied to a predefined portion of the three-dimensional virtual object, such as curtains, paints, wall papers, windows, walls, etc, see for instance, paragraphs 38, 47, 48 and 58 and fig. 4). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 31, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein at least a portion of an additional marker linked to the real object is visible on the real-world image, the method further comprising: detecting the at least one portion of the additional marker in the real-world image; and adjusting the three-dimensional virtual object according to the detection of the at least one portion of the additional marker (The feature detection module detects fiducial features (e.g., via markers in the image) from digital camera images and translates those features into geometric data descriptive of the local environment and camera patterns, see for instance, Arrasvuori, paragraph 68. The system updates the position of virtual object based upon the markers, see for instance, Arrasvuori, paragraph 58). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 32, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the step of detecting the marker involves detecting the marker provided on a support, and the marker provided on the support is linked to the real object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 36, claim 36 is the system claim of the method claim 22 and is rejected using substantially similar rationale as to that of claim 22. In addition, Arrasvuori in view of Nicholas teach a real world image acquisition module, a display module, a processor, a memory including instructions configured to be executed by the processor for performing different steps (see for instance, Arrasvuori, paragraphs 58, 60-65)
Regarding claim 37, Arrasvuori in view of Nicholas teach a non-transitory computer readable storage medium including a program comprising: instructions for executing the steps of a method according to claim 22 and further teach the program being configured to be executed by a computer (see for instance, Arrasvuori, paragraphs 60 and 65). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279), as applied to claims 22 and 36 above, in further view of Todeschini et al. (US PG Publication 2016/0189288)
 Regarding claim 28, Arrasvuori in view of Nicholas teach the method according to claim 22, but do not appear to explicitly teach wherein the marker is fixed to the real object.
In the same art of augmented reality, Todeschini teaches that a marker can be fixed to a real object, such as a package, see for instance, paragraphs 17 and 18 and fig. 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, and Todeschini in front of them before the effective filing date of the claimed invention to incorporate placing a marker on a real object as taught by Todeschini into Arrasvuori’s modified augmented reality system, as marker affixed to a real object, such as described by Todeschini was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori and Nicholas. 
The modification of Arrasvuori and Nicholas with Todeschini would have explicitly allowed the marker to be fixed to the real object.
The motivation for combining Arrasvuori and Nicholas with Todeschini would have been to improve the user experience and satisfaction and to increase system and design flexibility, see for instance, Todeschini, paragraph 3.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279) in further view of Geisner et al. (US PG Publication 2013/0083008)
Regarding claim 40, Arrasvuori teaches a method for applying texture in augmented reality (The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), comprising:
acquiring, by an image acquisition module, a real-world image on which a real object and at least a portion of a marker linked to the real object are visible (An image of the real object (such as a window), along with one or more markers can be captured, see for instance, paragraphs 48, 49, 54-56 and 58and figs. 4-6);
detecting the at least one portion of the marker in the real-world image (Client software…determines the size and orientation of the marker relative to the device, see for instance, paragraph 54);
registering a virtual world with respect to the real world, on the basis of the detection of the at least one portion of the marker (Generally, the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58);
placing a three-dimensional virtual object with a low opacity in the registered virtual world, such that a virtual object is substantially overlaid, in the virtual world, on the real object in the real world (The real window in a scene can be replaced by a simulated window (virtual 3D graphics), see for instance, paragraph 48 and fig. 4);
applying a texture on the three-dimensional virtual object, displaying at least the texture applied to the three-dimensional virtual object, the display being performed from a viewpoint in the virtual world that corresponds to the position of the image acquisition module in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4); and
displaying the real-world image, the texture applied to the three-dimensional virtual object being displayed in such a manner to be overlaid on the real-world image being displayed (see for instance, paragraphs 47-49 and fig. 4. A graphical representation of the object is overlaid on a display of the camera view of the room so that it appears the object is located in the desired location, see for instance, paragraph 49. The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), wherein the marker is a non-repetitive pattern having a high black-and-white contrast ratio (see for instance, Arrasvuori, paragraphs 43 and 53. The use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58. Markers can be placed in a scene, such as, for instance, an everyday object, such as a yardstick or a cardboard box with markings, see paragraph 43. The markers can have color, see for instance, paragraph 53. Fiducial points/markers in the room can also be used and have color, see for instance, paragraphs 53-56). 
Arrasvuori does not appear to explicitly state that the virtual objects are part of a virtual model/world.
In the same art of augmented reality, Nicholas teaches that a virtual model can be registered with the real world and that the virtual model can include different interior features of a building, such as a wall, doors, windows, furniture, wall-hangings, and the like, see for instance, paragraph 26. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, paragraph 30. Visual markers can be placed in the environment that aid in the alignment of the virtual model with the real-world environment, see for instance, paragraphs 37 and 38. Markers can have a distinctive appearance and be unique in the sense that they are not found elsewhere in the environment by chance, see paragraphs 37 and 38. The markers can be patterns of tile that occur in a specific place on a floor and nowhere else, see paragraph 38. The marker can be a physical feature or a pattern of physical features, see for instance, paragraph 43.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori and Nicholas in front of them before the effective filing date of the claimed invention to incorporate augmented reality registration as taught by Nicholas into Arrasvuori’s augmented reality system, as having a virtual model of the environment and being able to adjust the virtual model with respect to the real-world, such as described by Nicholas was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori. 
The modification of Arrasvuori with Nicholas would have explicitly allowed the virtual objects to be part of a virtual world/model and for the virtual world to be registered with respect to the real world, on the basis of the detection of the at least one portion of the marker.
The motivation for combining Arrasvuori with Nicholas would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Nicholas, paragraphs 3-5.
Arrasvuori in view of Nicholas do not appear to teach that the three-dimensional virtual object has low opacity.
In the same art of augmented reality, Geisner teaches that the transparency of virtual objects can be adjusted – such as increasing the transparency of an object to alleviate a child’s fear, see for instance, paragraph 142.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, and Geisner in front of them before the effective filing date of the claimed invention to incorporate adjusting virtual object transparency as taught by Geisner into Arrasvuori’s modified augmented reality system, as adjusting the transparency of an object, such as described by Geisner was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori and Nicholas. 
The modification of Arrasvuori and Nicholas with Geisner would have explicitly allowed the three-dimensional virtual object to have low opacity (note transparency and opacity are inversely related).
The motivation for combining Arrasvuori and Nicholas with Geisner would have been to improve the user experience and comfort and to increase system and design flexibility, see for instance, Geisner, paragraph 35 and 142.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613